Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders First Financial Northwest, Inc. We consent to the incorporation by reference in the registration statement (No. 333-152928 and No. 333-149292) on Form S-8 of First Financial Northwest, Inc. and Subsidiaries (Company) of our report dated March 9, 2009, with respect to the consolidated balance sheet of the Companyas of December 31, 2008, and the related consolidated statements of operations, stockholders' equity and comprehensive income (loss), and cash flows for each of the years in the two-year period ended December 31, 2008,which report appears in the December 31, 2009 annual report on Form 10-K of the Company. /s/KPMG
